





CITATION:
Wellington v. Ontario, 2011
          ONCA 274



DATE: 20110408



DOCKET: C52691



COURT OF APPEAL FOR ONTARIO



Moldaver, Sharpe and Armstrong JJ.A.



BETWEEN



Simone
          Wellington, Alexis Wellington-Watt (by her litigation guardian, Simone Wellington), and The Estate of Duane Michael
Lenroy
Christian




Plaintiffs (Respondents)



and



Her Majesty the Queen in Right
          of Ontario and James Ramsey



Defendants (Appellants)



Lise
Favreau
,
          James
Kendik
and Jeremy Glick, for the appellants



Peter Rosenthal, for the respondents

Kevin A. McGivney and David H.
          Elman, for the intervener Ontario Association of Chiefs of Police

Julian N. Falconer and Julian K.
          Roy, for the intervener Aboriginal Legal Services of Toronto Inc.



Heard: February 22, 2011



On appeal from the order of the Divisional Court (Justices J.
          David McCombs, Anne M. Molloy and Katherine E. Swinton ) dated June 4, 2010,
          with reasons by Molloy J. and Swinton J. (dissenting) reported at (2010), 102
          O.R. (3d) 714.



Sharpe J.A.:



[1]

This appeal raises a single important legal issue: do
    victims of crime committed by police officers have the right to sue the Special
    Investigation Unit (SIU) for negligent investigation?

[2]

On June 20, 2006, two police officers were involved in
    the pursuit of a van driven by 15-year-old Duane Christian.  Pursuit led to confrontation and, when Duane
    attempted to drive away, he was fatally shot by one of the officers.

[3]

The respondents, Duanes mother, sister and estate,
    bring this action against the appellants, Ontario and the deputy director of the
    SIU.  The SIU is the statutory body responsible
    for investigating the circumstances of serious injuries and deaths that may
    have resulted from criminal offences committed by police officers.  The respondents allege that the SIU conducted
    a negligent investigation of the circumstances of Duanes death.  The sole issue to be decided is whether the
    respondents claim in negligence is one that is or should be recognized in law.
     In particular, the issue is whether the
    SIU owed the respondents a private law duty of care when it conducted the
    investigation of the two officers involved in Duanes death.

[4]

The appellants moved to strike the statement of claim
    as disclosing no cause of action pursuant to rule 21.01(1
)(
b)
    of the
Rules of Civil Procedure
.  The motion judge dismissed the motion, holding
    that it was not plain and obvious that the action could not succeed and that a
    full evidentiary record was required.  That
    decision was upheld on appeal by a majority of the Divisional Court.  The dissenting judge disagreed, holding that
    any duty owed by the SIU was owed to the public as a whole and that nothing in
    the relevant legislation or the relationship between the parties was sufficient
    to establish a private law duty of care.

[5]

The appellants were granted leave to appeal to this
    court.  The Ontario Association of Chiefs
    of Police and Aboriginal Legal Services of Toronto Inc. were granted intervener
    status.  For the following reasons, I
    would allow the appeal and dismiss the action.

FACTS

[6]

This appeal arises from a Rule 21 motion and it is
    common ground that we must assume the truth of the facts pleaded in the
    statement of claim.

[7]

The amended statement of claim alleges that the two
    officers pursued the van Duane was driving into a driveway without legal
    justification.  When Duane attempted to
    drive away, one of the officers, again without legal justification, began
    shooting at Duane and fatally wounded him.  It is alleged that the officers either
    intentionally killed Duane or were reckless in their use of force, and that
    there was a strong
prima facie
case
    that that they committed a number of serious offences, including forcible
    confinement, assault, manslaughter, criminal negligence causing death and
    murder.

[8]

The respondents allege that the SIU was negligent in
    its investigation of Duanes death by failing to interview one of the officers
    and failing to ask the other officer certain key questions.  It is further alleged that the SIU negligently
    allowed the officers to keep their firearms for several hours after the shooting
    and that it closed the investigation before receiving the pathologists report.
     The respondents plead that a proper
    investigation would have led to criminal charges being laid against the
    officers.

[9]

The amended statement of claim seeks $2,000,000 in general
    and punitive damages on the grounds that the SIUs failure to conduct a
    competent investigation compounded the respondents grief and distress, deprived
    them of their right to have a reasonable understanding of the circumstances of
    Duanes death, compromised their participation in the coroners inquest and
    lessened their opportunity to recover damages in a civil action commenced
    against the two officers.

[10]

In an addendum headed Additional facts that may be
    material, introduced on consent before the motion judge, the respondents set
    out certain further facts relating to the SIU and its investigation.  They allege that Duanes mother, who witnessed
    some of the events leading up to her sons death, was interviewed by the SIU
    and assisted the SIU in its investigation, in the expectation that it would be
    a thorough and competent investigation.  The respondents further allege that the SIU
    has failed to earn the respect of the police and the public at large, and that it
    is reluctant to insist upon police cooperation as it suffers from an internal
    culture overly influenced by a preponderance of ex-police officers among its
    staff.  The addendum also asserts that
    allowing the families of victims of police shootings to sue the SIU for negligent
    investigation would lead to improved investigations, and that mistakes made
    during an initial investigation cannot be subsequently rectified.

[11]

It was common ground before us that a coroners inquest
    into Duanes death has been held and that the respondents have commenced an
    action for damages against the two police officers who were involved in the
    shooting.

LEGISLATION

[12]

Section 113 of the
Police
    Services Act
, R.S.O. 1990, c. P-15, establishes a special investigations
    unit (the SIU) of the Ministry of the Solicitor General and gives it the
    mandate to investigate certain criminal offences committed by police officers.  The key provisions in s. 113 relating to
    investigations and the powers of the director are as follows:

Investigations

(5)  The director may, on his or her own initiative,
    and shall, at the request of the Solicitor General or Attorney General, cause
    investigations to be conducted into the circumstances of serious injuries and
    deaths that may have resulted from criminal offences committed by police
    officers.

Restriction

(6)  An investigator shall not participate in an
    investigation that relates to members of a police force of which he or she was
    a member.

Charges

(7)  If there are reasonable grounds to do so in his
    or her opinion, the director shall cause
informations
to be laid against police officers in connection with the matters investigated
    and shall refer them to the Crown Attorney for prosecution.

Report

(8)  The director shall report the results of
    investigations to the Attorney General.

Co-operation
    of police forces

(9)  Members of police forces shall co-operate fully
    with the members of the unit in the conduct of investigations.

Co-operation
    of appointing officials

(10)  Appointing
    officials shall co-operate fully with the members of the unit in the conduct of
    investigations.

ISSUE

[13]

Do the facts alleged in the amended statement of claim
    give rise to a private law duty of care and a claim in negligence against the
    SIU?  To answer this question, we must determine
    the following:

1.  Has this duty already been recognized by the law?

2.  If the duty is novel, is it plain and obvious that the duty does not
    exist?

ANALYSIS

The
    Rule 21 test

[14]

This
    appeal arises from a Rule 21 motion to strike the claim as disclosing no cause
    of action in law.  It is common ground
    that:


the
allegations of fact pleaded in the respondents claim must be accepted as
    proven;


to
succeed the appellants must show that it is plain and obvious that the
    respondents could not succeed if the matter were to proceed to trial;


the
claim should not be struck merely because it is novel; and


the
pleading must be read generously in favour of the respondents with allowances
    for drafting deficiencies.

See
Hunt v. Carey Canada Inc
., [1990] 2 S.C.R. 959, at pp. 978-80;
Nash v. Ontario
(1995), 27 O.R. (3d) 1
    (C.A.), at p. 3.

1.
Has the duty of care alleged already
    been recognized by the law?

[15]

The test for determining whether a duty of care exists
    is the
Cooper-
Anns

test,

derived from the House of Lords decision in
Anns
v. Merton London Borough Council
,
[1978] AC 728
, and
    refined by the Supreme Court of Canada in
Cooper v. Hobart
, [2001] 3
    S.C.R. 537.

[16]

The first consideration is whether the duty of care
    asserted by the plaintiff has already been recognized by the law.  If it has, a duty of care is established and
    it is not necessary to engage in
the
Cooper
-
Anns

analysis: See
Childs v.
Desormeaux
, [2006] 1 S.C.R. 643, at
para
.
    15.  Likewise, if it has been held that
    no duty of care exists on the facts pleaded, a full
Cooper-
Anns
analysis is not required:
Attis
v. Canada (Minister of Health
) (2008),
    93 O.R. (3d) 35 (C.A.), at
paras
. 36-37.

Cases excluding the alleged
    duty of care

[17]

The appellants submit that the duty of care alleged by
    the respondents has already been excluded by a decision of this court.  In
Norris
    v.
Gatien
(2001), 56 O.R. (3d) 441 (C.A.), leave
    to appeal to SCC dismissed, [2002] S.C.C.A. No. 54, a cyclist was struck and
    killed by a motor vehicle driven by an OPP officer.  The cyclists family sued the officer, the OPP
    and Mr.
Gatien
, the municipal police officer who had
    investigated the fatal accident.  Against
Gatien
, the plaintiffs alleged that he negligently
    investigated the death, leading to the failure of the criminal prosecution
    against the OPP officer for impaired driving causing death and driving over 80.
     As in this case, the plaintiffs alleged
    that their emotional distress had been exacerbated by
Gatiens
failure to conduct a proper investigation.
Gatien
successfully moved
    under Rule 21 to strike the claim as disclosing no cause of action.

[18]

This court dismissed the appeal and upheld the order
    striking out the claim against
Gatien
.  Writing for the court, Austin J.A. applied the
    test set out in
Kamloops (City) v.
    Nielsen
, [1984] 2 S.C.R. 2, which corresponds closely to the current
Cooper-
Anns
test.  Austin J.A. concluded, at
paras
. 17-19, that the relationship between the parties did
    not give rise to a
prima facie
duty
    of care:

This is so because the plaintiffs had no legal
    interest in the investigation or prosecution of [the OPP officer]; that
    investigation and prosecution were matters of public law and public interest.  Nor had the plaintiffs any legal interest in
    the disciplinary proceedings taken against [the OPP officer].  Had [the OPP officer] been convicted on either
    or both charges, the plaintiffs, or some of them, may have derived some
    personal satisfaction from that conviction.  That satisfaction, however, would have been a
    purely personal matter; it would have no reality in law.  Nor did the failure to reach that verdict have
    any consequence for the appellants sounding in damages.

[19]

While
Norris
preceded the Supreme Courts holding in
Hill
    v. Hamilton-Wentworth Regional Police Services Board
, [2007] 3 S.C.R. 129, that
    the police owe a duty of care to targeted suspects (discussed below), that duty
    had already been recognized by this court in
Beckstead
v. Ottawa (City) Chief of Police
(1997), 37 O.R. (3d) 62
(C.A.).  In
Norris
,
    at
paras
. 19-20, Austin J.A. held that neither
Beckstead
, nor
Jane Doe v. Metropolitan Toronto (Municipality)
    Commissioners of Police
(1990), 74 O.R. (2d) 225
(Div. Ct.), supported the
    familys claim.  In
Beckstead
, the careless
    investigation resulted directly in the plaintiff being charged with fraud.  In
Jane
    Doe
, the police negligence contributed to the plaintiff being sexually
    assaulted by a known suspect.
The alleged negligence in both
Beckstead
and
Jane Doe
had a direct, profound and
    damaging legal impact on the plaintiffs.
In
Norris
, the familys claim
    for added grief or mental distress did not implicate rights or interests of a like
    nature.

[20]

While the police owe a duty of care to a particular
    suspect under investigation (see
Hill
and

Beckstead
),
    and to warn a narrow and distinct group of potential victims of a specific threat
    (see
Jane Doe
), there is now a long
    list of decisions rejecting the proposition that the police owe victims of
    crime and their families a private law duty of care in relation to the
    investigation of alleged crimes:
Thompson
    v.
Saanich
(District) Police Department
(2010), 320
    D.L.R. (4th) 496 (B.C. C.A.);
Fockler
v. Toronto
    (City)
(2007), 43 M.P.L.R. (4th) 141 (Ont. S.C.);
Project 360 Investments Ltd. v. Toronto Police Services Board
,
[2009] O.J. No. 2473
(S.C.);
Spencer v. Canada (A.G.)
,

2010 NSSC 446;
Petryshyn
v. Alberta (Minister of Justice)
,

2003 ABQB 86.

[21]

While
Norris
did
    not involve a claim against the SIU, it did involve the tort of negligent
    investigation alleged against a police officer, in relation to an investigation
    into a crime allegedly committed by another police officer.  As I will explain in greater detail below, I see
    no basis to distinguish
Norris
from
    the case at bar on the basis of the statutory mandate of the SIU.

The effect of
Odhavji
v. Woodhouse
and
Hill v. Hamilton-Wentworth

[22]

The Supreme Court in
Odhavji
Estate v. Woodhouse
, [2003] 3 S.C.R. 263, like this case, dealt
    with an SIU investigation into a fatal police shooting.  The victims family sued the police officers
    involved in the shooting for misfeasance in public office, alleging that they
    had failed in several respects to comply with their statutory duty to cooperate
    with SIU investigations, imposed by s. 113(9) of the
Police Services Act
.  The
    family also sued the Chief of Police for negligently performing his duty under
    s. 41(1) of the
Police Services Act
to ensure that the members of his force carry out their duties in accordance
    with the Act.  The family also asserted
    claims against the Police Services Board and Ontario, but those claims (which
    were ultimately struck) are not pertinent to the present case.

[23]

The defendant police officers and the Chief of Police
    moved to strike the plaintiffs claims at the pleading stage as disclosing no
    cause of action.  The Supreme Court held
    that it was not plain and obvious that the claims could not succeed and allowed
    the matter to proceed to trial.

[24]

The intervener, Aboriginal Legal Services of Toronto
    Inc., in a submission adopted by the respondents, argues that
Odhavji
requires
    us to come to the same conclusion in this case and dismiss the appeal.

[25]

It is my view that
Odhavji
is distinguishable from
    the case at bar and that, indeed, passages in
Odhavji
support the position of
    the appellants.

[26]

Unlike the present case, in
Odhavji
the victims family did
    not sue the SIU officers or anyone else for negligent investigation of the
    shooting.  The claim against the police
    officers was for misfeasance in public office, a tort that requires an element
    of deliberate unlawful conduct as well as awareness that the conduct is
    unlawful and likely to harm the plaintiff.  In finding that the claim for misfeasance in
    public office should
proceed
,
Iacobucci
J., writing for the court, made clear that he was
not
deciding that the family could sue for negligent investigation,
    at
para
. 40:

In the defendant officers
    submission, the essence of the plaintiffs claim is that they were deprived of
    a thorough, competent and credible investigation.  And owing to the fact
    that no individual has a private right to a thorough, competent and credible
    criminal investigation, the plaintiffs have suffered no compensable
    damages.  If this were an accurate assessment of the plaintiffs claim, I
    would agree.
Individual citizens
    might desire a thorough investigation, or even that the investigation result in
    a certain outcome, but they are not entitled to compensation in the absence of
    a thorough investigation or if the desired outcome fails to materialize
. 
    This, however, is not an accurate assessment of the plaintiffs
    submission.   [Emphasis added.]

[27]

The negligence claim pleaded against the Chief of
    Police was directly tied to the misfeasance in public office claim asserted
    against the individual police officers under his supervision.  The essence of the claim was that the Chief breached
    a duty to take reasonable care to ensure that the defendant officers complied
    with their legal obligation to cooperate with the SIU investigation, at
para
. 52.  That claim
    was considered under the
Cooper-
Anns
test.  The
    court held, at
para
. 54, that while the plaintiffs
    might well have difficulty in establishing that their distress and anger rose to
    the level of compensable psychiatric harm, it was not plain and obvious that
    the claim would fail and hence the pleading should not be struck out.
Iacobucci
J.
    repeatedly linked the negligence claim against the Chief to the alleged misconduct
    or improper conduct of the officers, for example, at
paras
.
    57-58:

It
    is only reasonable that members of the public vulnerable to the consequences of
    police misconduct would expect that a chief of police would take reasonable
    care to prevent, or at least to discourage, members of the force from injuring
    members of the public through improper conduct in the exercise of police
    functions.



The fact that the Chief
    already is under a duty to ensure compliance with an SIU investigation adds
    substantial weight to the position that it is neither unjust nor unfair to
    conclude that the Chief owed to the plaintiffs a duty of care to ensure that
    the defendant officers did, in fact, cooperate with the SIU investigation.

[28]

When the judgment is read as a whole, I cannot accept
    the submission that by allowing the action in negligence to proceed against the
    Chief,
Iacobucci
J. intended to reverse the
    proposition asserted a few paragraphs earlier that individual citizens are not
    entitled to damages where there is a failure to conduct a thorough
    investigation.

[29]

The Supreme Court in
Hill v. Hamilton-Wentworth
made it clear that
Odhavji
did not establish a
    private law duty of care owed by police officers to victims or their families.  In
Hill
,
    the court held that there is a tort of negligent investigation and that the
    police owe a private law duty of care to a suspect.  However,
McLachlin
C.J., writing for the majority at
para
.
27,
stated that her analysis of the issue of proximity and
    duty was concerned only with [the] very particular relationshipbetween a
    police officer and a particularized suspect that he is investigating.  Finding that a duty of care was owed by the
    police to a suspect did not mean that a duty would be owed to a victim or the
    family of a victim
:

This decision deals
    only with the relationship between the police and a suspect being
    investigated.  If a new relationship is alleged to attract liability of
    the police in negligence in a future case, it will be necessary to engage in a
    fresh

Anns
analysis,
    sensitive to the different considerations which might obtain when police
    interact with persons other than suspects that they are investigating.

[30]

McLachlin
C.J. added
    that the decisions in
Odhavji
and
Jane Doe
dealing with the
    relationship between the police and victims or between a police chief and the
    family of a victim were not determinative.

[31]

The situation of a suspect is distinguishable from the
    situation of a victim or his or her family.  A suspect faces the risk of the stigma of
    being charged and convicted, as well as the potential loss of liberty and
Charter
rights.  The interests of victims and their families in
    a proper investigation are simply not comparable in nature.  While no doubt deeply felt on a subjective
    level, the interests for which these individuals seek compensation do not
    ordinarily attract legal protection.  Claims
    for added grief and mental distress are compensable only in exceptional cases:
    see
Healey v.
Lakeridge
Health Corp.
(2011),

103 O.R.
    (3d) 401 (C.A.);
Mustapha v.
Culligan
of Canada Ltd.,

[2008] 2 S.C.R. 114
.

[32]

In
Thompson v.
Saanich
(District) Police Department
, the British
    Columbia Court of Appeal rejected the proposition that
Odhavji
and
Hill
opened the door to claims of negligent investigation against
    the police by victims or families of victims.  The plaintiff in
Thompson
alleged that the police negligently investigated his
    complaints that his wife was assaulting their children.  He claimed that the officers negligence had
    caused him to suffer damage in his relationship with his children.  The Court of Appeal, applying
Odhavji
and
Hill
, upheld an order striking out the
    statement of claim on the ground that that the claim disclosed no cause of
    action, at
paras
. 27-28:

In my view, the
    relationship of Mr. Thompson to the police officers, even on his full
    pleadings, is not sufficiently proximate to find a duty of care.  Mr. Thompson was not the subject of the
    information provided to the police, either as a person said to be wronged - who
    were his children, or the person thought to be the wrongdoer - Ms. Thompson.  He was, although the father of the children,
    one party removed from the complaint.  I
    consider it is plain and obvious, on the
pleadings, that
Mr. Thompson was not within the circle of people the police would reasonably
    have in mind as a person potentially harmed by their actions.


...

Odhavji
, on
    my view, is a very different case.  The
    wrong said to support the claim in negligence was failure to meet the
    requirements of specific legislation, in the context of investigation of police
    conduct leading to the death of the family member; the duty of care discussed
    by the court arose related to the Chief of Polices supervisory
    responsibilities to ensure appropriate police behaviour in investigating police
    conduct. This is not that case.

[33]

I agree with this analysis.  Mr. Thompson, like the respondents in this
    case, was no doubt keenly interested in the outcome of the police investigation
    concerning allegations of criminal harm perpetrated against his children.  But a parents desire for a thorough police
    investigation does not give rise to a relationship of proximity sufficient to
    ground an action for damages in tort.

[34]

At best, the combined effect of
Odjhavi
and
Hill
is to state that the duty alleged must be recognized under the
Cooper-
Anns
test.  As I have already noted, this
    court considered that very issue in
Norris
    v.
Gatien
.  Applying the earlier, but for all practical purposes identical, version
    of the
Cooper-
Anns
test that then governed, the court held that it was plain and obvious that the
    relationship between police officers and victims or their families did not give
    rise to a private law duty of care.  As a
    three judge panel, it is not open to us to reconsider our prior decision: see
David
Polowin
Real Estate Ltd. v.
    Dominion of Canada General Insurance
Co.

(2005), 76 O.R. (3d) 161
(
C.A.), at
para
. 5
.

[35]

However, as the claim in this case is made against the
    statutory body charged with the responsibility of investigating allegations of
    criminal misconduct against police officers, I propose to consider whether there
    is anything in the statutory mandate of the SIU that gives rise to a duty of
    care.

2.  Is
    it plain and obvious that there is no duty of care under the
Cooper-
Anns
test?

[36]

The two-stage
Cooper-
Anns
test is used to determine whether a novel duty should receive legal
    recognition:

1.

Is
    there
foreseeability
of harm and is there proximity
    between the parties?

2.

If
    a prima facie duty of care is established, are there residual policy
    considerations that negate the duty of care?

[37]

The first stage involves considering both
foreseeability
of the harm and proximity between the
    parties.  Proximity is used to
    characterize the type of relationship in which a duty of care may arise:
Cooper
, at
para
.
    31.  Two parties are proximate if their
    relationship is sufficiently close and direct that it is fair to require the
    defendant to be mindful of the plaintiffs legitimate interests:
Cooper
, at
paras
.
    32-34
.  Factors
such as the parties expectations, representations, reliance, and the property
    or other interests involved, allow the court to evaluate the closeness and
    directness of the parties relationship:
Cooper
,

at
para
. 34.  Proximity
    is not defined by any single unifying characteristic, nor is there a clear
    test to be applied to determine whether proximity exists in any given case:
Cooper
, at
para
.
    35.

[38]

Policy reasons are relevant at both stages of the test.
     At the first stage, the policy reasons
    must arise from the nature of the relationship between the parties, rather than
    any external concerns.  At the second stage, the court is entitled to
    consider residual policy considerations that militate against recognizing a
    novel duty of care:
Cooper
,

at
para
. 30.  These are policy considerations that are not
    concerned with the relationship between the parties, but with the effect of
    recognizing a duty of care on other legal obligations, the legal system and
    society more generally:
Cooper
,

at
para
. 37.  One such residual policy concern is the need
    to immunize policy decisions of the government from tort liability:
Cooper
, at
para
.
    38.

1.
Forseeability
of
    harm and proximity between the parties

[39]

It is common ground that the alleged harm was
    foreseeable and that the crucial issue is that of proximity. I agree with the
    appellants and with Swinton J., dissenting in the Divisional
Court,
    that
the starting point for the duty of care analysis is the statute
    creating and conferring powers on the SIU: See
Cooper
, at
para
. 43;
Syl
Apps Secure Treatment Centre v. B.D.
, [2007] 3 S.C.R. 83, at
para
. 27;
Williams v. Canada (A.G.)
(2009), 95
    O.R. (3d) 401 (C.A.), at
para
. 24.

[40]

Section 113 of the
Police
    Services Act
aims to ensure public confidence in the investigation of crime
    against police officers.  The SIU is a
    statutory body, independent of the police, charged with the responsibility of
    investigating circumstances of serious injury and death that may have resulted
    from criminal offences committed by police officers (s. 113(5)), and laying
informations
against the police officers investigated and referring
    the matter to the Crown Attorney for prosecution (s. 113(7)).  The director is someone who is not a police
    officer or former police officer, and investigations are conducted by
    individuals who are not police officers (s. 113(3)).  While the Solicitor General or Attorney
    General can direct the SIU to conduct an investigation (
s.113(
5)),
    in other cases, the powers of the SIU are discretionary.

[41]

The statute imposes no explicit duties on the SIU in
    relation to victims or their families.  I
    agree with and adopt Swinton J.s assessment of the statutes effect, at
para
. 51:

There is nothing in the
    wording of s. 113 of the Act that either explicitly or implicitly creates a
    private law duty of care to any individual.  The director has
a discretion
to choose whether to investigate, unless
    required to do so by one of the two named ministers.  The purpose of the
    investigation is clearly to carry out a public function: to determine whether
    criminal charges should be laid against police officers who have seriously
    injured or killed someone.  The public nature of that function is
    evidenced, in particular, by the facts that an investigation can be required by
    one of two ministers of the Crown, and the result of the investigation must be
    reported to the Attorney General.

[42]

In my view, the situation of the SIU vis-à-vis victims
    and their families is analogous to the relationship between the Registrar of
    Mortgage Brokers and mortgage investors considered in
Cooper
, and that between the Law Society of Upper Canada and the
    clients of an errant lawyer considered in
Edwards
    v. Law Society of Upper Canada
, [2001] 3 S.C.R. 562.  In both cases, a public authority was charged
    with the duty to regulate an activity in the public interest.  Just as the SIU is charged with the
    responsibility of ensuring that allegations of crime by the police are properly
    investigated, the regulators were plainly charged with the responsibility of
    protecting mortgage investors and clients of lawyers.  However, the Supreme Court of Canada held that
    those duties were owed to the public at large, not to individual investors or
    clients who had suffered losses at the hands of mortgage brokers and lawyers
    regulated by the defendant public authorities.  As
McLachlin
C.J.
    and Major J. explained in
Edwards,
at
para
. 14:

The
Law Society Act
is geared for the protection of clients and thereby the public as a whole, it
    does not mean that the Law Society owes a private law duty of care to a member
    of the public who deposits money into a solicitors trust account. 
    Decisions made by the Law Society require the exercise of legislatively
    delegated discretion and involve pursuing a myriad of objectives consistent
    with public rather than private law duties.

[43]

When the SIU investigates allegations of criminal
    misconduct by the police, its duties are overwhelmingly public in nature.  Every member of society has an interest in the
    thorough and effective investigation of police misconduct and in the
    apprehension and prosecution of any police officer who commits a crime.  While victims of crime and their families
    understandably may feel that they have a specific and particular interest, in
    the end, their interest in knowing and understanding the circumstances of an
    alleged crime by certain police officers is shared with all members of the
    public.

[44]

There is now a well-established line of cases standing for
    the general proposition that public authorities, charged with making decisions
    in the general public interest, ought to be free to make those decisions
    without being subjected to a private law duty of care to specific members of
    the general public.  Discretionary public
    duties of this nature are not aimed at or geared to the protection of the
    private interests of specific individuals and do not give rise to a private
    law duty sufficient to ground an action in negligence:
Eliopoulos (Litigation Trustee of) v. Ontario (Minister of Health and
    Long-Term Care)
(2006), 82 O.R. (3d) 321 (C.A.), at
para
.
    17;
Williams
, at
paras
.
    29-30;
Attis
,
    at
paras
. 59-60;
River
    Valley Poultry Farm v. Canada (A.G.)
(2009), 95 O.R. (3d) 1 (C.A.), at
paras
. 41-42.

[45]

In my view, the SIU does not and should not conduct
    criminal investigations to advance the private interest of any individual
    citizen.  I agree with the submission of
    the Ontario Association of Chiefs of Police that there is an inherent tension
    between the public interest in an impartial and competent investigation and a
    private individuals interest in a desired outcome of that same investigation,
    which includes seeking to ground a viable civil action against the alleged
    perpetrators.  To impose a private law
    duty of care would, in my view, introduce an element seriously at odds with the
    fundamental role of the SIU to investigate allegations of criminal misconduct
    in the public interest.

[46]

In
Cooper
, at
para
. 44, the Supreme Court held that the Registrars
    duty was not to individual mortgage investors but rather to the public as a
    whole and that recognizing a duty to individual investors would potentially
    conflict with the Registrars overarching duty to the public.

[47]

Likewise, in
Syl
Apps Secure
    Treatment Centre v. B.D.
,
    [2007] 3 S.C.R. 83, at
para
. 50, the Supreme Court
    held that a child treatment centre owed no private law duty of care to the
    parents of a child in its care, on the ground that recognizing such a duty
    would conflict with the centres primary duty to the child:

If a
    corresponding duty is also imposed with respect to the parents, service
    providers will be torn between the childs interests on the one hand, and
    parental expectations which may be unrealistic, unreasonable or unrealizable on
    the other.  This tension creates the potential for a chilling effect on
    social workers, who may hesitate to act in pursuit of the childs best
    interests for fear that their
approach
could attract
    criticism  and litigation  from the family.  They should not have to
    weigh what is best for the child on the scale with what would make the family
    happiest, finding themselves choosing between aggressive protection of the
    child and a lawsuit from the family.

[48]

In my view, recognizing a duty of care in favour of
    victims and their families could interfere with the SIU heeding its primary
    duty to the public at large.

[49]

This case is distinguishable from
Fullowka
v. Pinkertons of Canada Ltd.,
[2010] 1 S.C.R. 132, where the
    court found, at
paras
. 42-45, that the government
    regulator owed a duty of care flowing from its statutory duties to inspect a
    mining operation in favour of fatally injured miners.  The miners were held to be a narrow and
    clearly-defined group relating directly to the statutory duties of the mining
    inspectors.  This was held, at
paras
. 46-47, to be analogous to the duties of building
    inspectors towards property owners and purchasers recognized in
Kamloops
.  The duties of the SIU in investigating crimes
    committed by police officers stand in sharp contrast.  Those duties are not focussed on the
    protection or promotion of victims interests but instead relate to protecting the
    public at large.

[50]

Nor do I agree with the submission that
Heaslip
Estate v. Mansfield Ski Club Inc.
(2009), 96 O.R. (3d) 401 (C.A.), supports the argument that because the SIU
    interviewed one of the respondents, Duane Christians mother, it engaged the
    respondents in a relationship giving rise to a duty of care.  In
Heaslip
, the plaintiffs alleged that the government entity,
    when requested to transport a seriously injured man for emergency medical care,
    failed to follow its own policy for air ambulances giving priority to those
    with life-threatening injuries.  At
para
. 21, this court held that the case fell within an
    established category of negligence, namely, a public authoritys negligent
    failure to act in accordance with an established policy where it is foreseeable
    that the failure to do so will cause physical harm to the plaintiff.  I cannot agree that by interviewing Duane
    Christians mother, the SIU engaged with her in a comparable fashion.  She had witnessed some of the events leading
    to her sons death.  By interviewing her,
    the SIU was simply carrying out a routine step in the investigation.  She was not thereby brought within the circle
    of the SIUs care and there is no comparable allegation that the SIU failed to
    comply with an established policy from which she could expect to benefit.

2.  Residual policy considerations

[51]

As I find that the respondents fail to establish a
prima facie
duty of care under the first
    branch of the
Cooper-
Anns
test, it is not necessary for me to consider whether any
prima facie
duty would be negated for policy reasons.

Conclusion regarding the alleged duty of care

[52]

In my view, this is not a case where a trial is
    required to resolve the duty of care issue.  A duty of care has been excluded by prior
    decisions of this court, the British Columbia Court of Appeal and numerous
    trial courts.  As stated in
Williams
, at
para
. 39,
it has been
    repeatedly held
that it is appropriate to analyze
    claims alleging negligence against public authorities based on the exercise of
    discretionary statutory duties at the pleading stage to determine whether there
    is any possibility that a duty of care could be found to exist: Citing,
inter alia
,
Cooper
;
Edwards
;
Syl
Apps
;
Eliopoulos
;
and
Attis
.

[53]

I wish to add that nothing in these reasons should be
    read as minimizing the legitimate concern of victims and their families for a
    thorough and effective investigation, or as excluding the participation of
    victims and their families in the legal process where appropriate and where
    provided for by law.  Legislation and
    case law recognizes that victims are entitled to be heard in the process and
    that victims do have certain rights.  The
Victims Bill of Rights, 1995
, S.O.
    1995, c. 6, s. 2(1), states that victims of crime should be treated with
    courtesy, compassion and respect.  But
    the statute also expressly provides in s. 2(5) that the principles it
    establishes do not give rise to any new cause of action.  Victims of crime may apply for compensation
    from a publicly-funded scheme under the
Compensation
    for Victims of Crime Act
, R.S.O. 1990, c. C.24.  The families of victims are ordinarily given
    standing in Coroners inquests in homicide cases and may apply for
    reimbursement of their legal costs: See the
Coroners
    Act
, R.S.O. 1990, c. C.37, s. 41.
Odhavji
recognizes the right of victims and their families to sue where the police
    wilfully fail to comply with their statutory duties in relation to
    investigations.  After conviction, the
Criminal Code
gives victims a voice in
    sentencing through victim impact statements (s. 722) and allows for victim-centred
    sanctions and remedies in certain cases (see, e.g., ss. 738-741.2).  And of course, victims and their families are
    entitled to sue the perpetrators of crime.  Refusing to recognize the existence of a
    private law duty of care in relation to police investigations does not leave
    the families of victims or these respondents without appropriate and viable
    legal recourse.

DISPOSITION

[54]

For these reasons, I would allow the appeal and dismiss
    the action.  As the appellants do not
    seek costs of the appeal, I would make no order as to costs.

Robert J. Sharpe J.A.

I agree M.J. Moldaver
    J.A.

I agree R.P. Armstrong
    J.A.

RELEASED:  April 8,
    2011


